NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WILLIE E. TATUM, JR.,
Petitioner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3233 _
Petition for review of the Merit Syste1ns Protection
Board in case no. DA0752100569-I-1.
ON MOTION
ORDER
The Merit Systems Protection Board moves for a 30-
day extension of tin1e, until February 23, 2012, to file its
response brief Wi11ie E. Tatu1n, Jr. opposes.
Upon consideration thereof,
IT ls ORDEREr) THA'r:
The motion is granted The revised official caption is
reflected above.

TATUM v. MSPB 2
F0R THE CoURT
FEB 0 8  /sf Jan Horbaly
Date J an Horbaly
C1erk
\ cc: Wil]ie E. Tatum, Jr.
Ca1vin MorroW, Esq. 4
FILED
321 u.s. c0un10F APPaeu.s Fon
mEFEnsnALcmculT
FEB 0 6 2012
JAN HORBAl.Y
CLERK
§